Dillon, J.
i. con-followed, The principal questions of law arising in this cause were very deliberately considered when it was previously before us. See 16 Iowa, 821;
& C., Am. Law Beg., 1865, April No., where the authorities *113bearing upon and illustrating the general subject have been most industriously collected by the learned annotator. These authorities, notwithstanding the doubt he expresses as to one point ruled by us, clearly show that our opinion has in its favor not only the decided weight, but the almost unbroken column of decisions. Such, at least, is our understanding of the teachings of the cases. The plaintiff having recovered in full, the present appeal does not call for any further examination of the subject. On the retrial, the District Court laid down the law to the jury precisely in accordance with the decision of this court.
It charged, in substance, that the plaintiff was prima facie entitled to recover (if at all) the nominal par amount of the draft in suit; that to reduce this amount the burden was in the defendant to establish two things: 1st. That the word “ currency ” had acquired a local, secondary or peculiar meaning among business men, and others; 2d. That the plaintiff knew of this special or acquired meaning, and accepted the draft with reference thereto.
2 new conducting evidence. The jury found for the plaintiff. It is now assigned as error that the verdict was against evidence. The plaintiff directly testified that he did not know of this meaning. The most that appellant can justly cjajm }g tbat the evidence is conflicting, and we cannot, therefore, on principle, disturb the verdict.
It appears that some time in. May, 1861, one Smith bought hogs of the plaintiff, 'a farmer, and gave him a check on the defendant, payable in Chicago exchange.” Against this, or for this, the draft in suit was drawn; and this, and not the check of Smith, measured and governed the rights and liabilities of the parties. The-' court did not err, therefore, in refusing to charge, at the defendant’s instance, that the plaintiff was bound to know what “ Chicago exchange ” meant. Except as bearing upon the plaintiff’s knowledge .of the alleged special meaning of *114the word “currency ’’ (as to which the jury were properly directed), the prior check of Smith was in this action wholly irrelevant.
3. bill of merit. II. The draft, when introduced in evidence by the plaintiff, showed, on its back, an unerased indorsement from him to Childs & Howell or order, and from the latter to Y. D. & Co. or order. The plaintiff -was allowed to testify that he had, on the draft being .protested, taken it up and was now the owner of it. Of this, appellant complains. Being in possession of the draft, the plaintiff prima facie had the right to erase the prior indorsement, and recover as payee without the evidence now objected to. That the plaintiff produced more evidence than he was bound to do, is a matter for which the defendant cannot claim a reversal.
Affirmed.